Citation Nr: 1117949	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-37 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for osteoarthritis of the right knee with surgical scars (hereinafter "right knee disability").  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1986 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, which granted service connection for a right knee disability and assigned an initial 10 percent disability evaluation.  This claim was previously remanded by the Board in March 2010 for additional evidentiary development and now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the March 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by pain, limitation of motion, crepitus, and well-healed scarring; it is not manifested by ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking, previously removed semilunar cartilage that is symptomatic, flexion limited to 45 degrees or less, extension limited to 15 degrees or less, impairment of the tibia and fibula, or genu recurvatum.  

2.  The scars associated with the Veteran's service-connected right knee disability is stable and superficial and are 13 centimeters (cm) by 0.5 cm and 7.25 cm by 1 cm; the scarring is not deep, does not cause limitation of motion, is not 144 square cm or more in size, is not painful, and does not result in functional impairment.  



CONCLUSION OF LAW

The criteria for establishing entitlement to an initial disability rating in excess of 10 percent for a right knee disability with associated scarring have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-63 (2010), 4.118, Diagnostic Codes 7801-05 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's VA outpatient treatment records and private medical records, and in April 2006 and May 2010, he was afforded formal VA examinations.  The Board finds these examinations to be adequate in order to evaluate the Veteran's right knee disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Additionally, the Board finds there has been substantial compliance with its March 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that additional VA outpatient treatment records were obtained and that the Veteran was scheduled for a VA examination.  The Appeals Management Center (AMC) later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance).

Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected right knee disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability has been no more than 10 percent disabling at any time during the pendency of this claim.  As such, a higher disability evaluation is not warranted.  

For historical purposes, the Veteran was originally granted service connection for a right knee disability in an October 2006 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Codes 5260-5010.  VA received the Veteran's timely notice of disagreement to this assigned disability evaluation in September 2007.  The AOJ confirmed the assigned disability evaluation in a November 2008 Statement of the Case (SOC), which the Veteran appealed to the Board in December 2008.  

Upon filing his claim, the Veteran was afforded a VA examination for his right knee in April 2006.  It was noted that the Veteran had three previous knee surgeries.  The examiner concluded that the Veteran had a 4 inch healed surgical scar of the anterior patella and a 3.5 inch healed scar of the medial patella.  The Veteran also reported daily intermittent pain after one hour of continuous walking or when climbing 30 or more stairs.  The pain was noted to last about 40 minutes with no pain at rest.  Examination revealed a right knee range of motion of flexion to 110 degrees and extension to 10 degrees.  X-rays revealed moderate right knee osteoarthritis with metallic hardware originating from the medial aspect of the tibial metaphysis.  The examiner diagnosed the Veteran with moderate right knee osteoarthritis.  

Subsequent outpatient treatment records demonstrate that the Veteran continued to seek treatment for his right knee.  In June 2007, the Veteran reported chronic right knee pain that was durable.  In July 2007, the Veteran indicated that he suffered from on and off knee pain that he had learned to live with.  Range of motion testing revealed motion from 0 degrees to 112 degrees.  The Veteran also reported chronic right knee pain in April 2010.  The examining physician indicated that the Veteran had a well-healed scar of the medial right knee.  However, he was unable to run and required some modification of activities due to his joint symptomatology.  

The Veteran was afforded an additional VA examination for his right knee in May 2010.  It was again noted that the Veteran had three previous right knee surgeries.  It was noted that the Veteran had a scar that was 13 cm by 0.5 cm and a scar that was 7.25 cm by 1 cm.  These scars were noted to be nontender, on the surface and unattached.  The Veteran reported constant pain with problems walking on uneven ground, walking down stairs, running and walking more than one mile twice per week.  The examiner noted that the Veteran had morning stiffness of the knee for about 45 minutes with swelling every two to three weeks due to aggravation.  The Veteran reported instability and giving way of the knee, but examination revealed no objective symptoms of instability.  

Right knee flexion was to 115 degrees and right knee extension was normal to 0 degrees.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  The Veteran reported flare-ups every three to four months that lasted for three to seven days and resulted in an estimated 55 percent impact on range of motion or other functional impairment.  The examiner diagnosed the Veteran with degenerative joint disease of the right knee with previous osteotomy and reconstruction.  This disability was noted to impact the Veteran's employment due to decreased mobility and pain.  However, the examiner indicated that the Veteran was employed full time and had not missed any work due to his knee in the last 12 months.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his right knee disability at any time during the pendency of his appeal.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  

The Veteran is currently rated as 10 percent disabled under Diagnostic Code 5010 for traumatic arthritis.  38 C.F.R. § 4.71a.  This code instructs the rater to rate this disability as degenerative arthritis under Diagnostic Code 5003.  Id.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  

In the present case, arthritis has been established by X-ray.  In addition, there is evidence of extension limited to 10 degrees upon examination in April 2006.  
Under Diagnostic Code 5261, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  38 C.F.R. § 4.71a.  However, the next-higher disability evaluation of 20 percent requires limitation of extension of the leg to 15 degrees.  Id.  According to the April 2006 VA examination, the Veteran had extension of the right knee to 10 degrees and he was found to have full extension to 0 degrees upon examination in May 2010.  As such, a disability evaluation in excess of 10 percent is not warranted for limitation of extension of the right knee.  

The Board has also considered whether the Veteran may be entitled to a separate disability evaluation for limitation of flexion of the right knee.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has stated separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Normal flexion of the knee is to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a compensable disability evaluation of 10 percent is warranted when there is evidence of limitation of flexion of the leg to 45 degrees.  38 C.F.R. § 4.71a.  According to the Veteran's April 2006 VA examination, he had flexion to 110 degrees.  He was also found to have flexion to 115 degrees upon examination in May 2010.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a separate disability evaluation due to limitation of flexion of the right knee.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

According to the May 2010 VA examination, the Veteran did not experience pain following repetitive motion or any additional limitations upon repetition.  It was noted that the Veteran experienced flare-ups every three to four months that were severe and resulted in additional functional impairment.  However, it does not appear that these flare-ups result in a significant degree of additional functional impairment in that the Veteran was noted to have missed no work in the last 12 months due to his right knee disability.  Furthermore, the flare-ups are infrequent, occurring every three to four months.  As such, the Veteran's reported flare-ups do not demonstrate that his right knee disability more nearly approximates a 20 percent disability rating.   Therefore, upon consideration of the DeLuca criteria, there is no evidence to demonstrate entitlement to a disability evaluation in excess of 10 percent based on functional loss.  

The Board has also considered whether any other diagnostic codes may be applicable to the Veteran's claim.  Diagnostic Code 5257 is meant to compensate a Veteran with symptoms of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  According to the May 2010 VA examination report, the Veteran denied episodes of dislocation or subluxation.  Examination of the right knee also failed to reveal any objective evidence of instability.  The record contains no other objective evidence suggesting that the Veteran has experienced these symptoms.  There is evidence of crepitation upon examination.  However, crepitation alone does not demonstrate entitlement to a separate disability evaluation.  As such, Diagnostic Code 5257 is not applicable to the Veteran's claim.  

Likewise, the Veteran does not suffer from ankylosis, dislocated semilunar cartilage with frequent episodes of locking, removed semilunar cartilage that is symptomatic, nonunion or malunion of the tibia and fibula, or genu recurvatum of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-59, 5262-63.  The Board recognizes that the Veteran has a history of surgical interventions, to include a meniscus transplantation.  However, the Veteran denied any symptoms such as locking of the right knee in May 2010 and the VA examiner concluded that the Veteran had no abnormality of the patella or meniscus at this time.  The April 2006 VA examiner also did not relate any of the Veteran's current symptomatology to the removal of cartilage, but rather, to his moderate right knee osteoarthritis.  As such, since there is no evidence of removed cartilage that is currently symptomatic, no other diagnostic code pertaining to the knee is applicable.  

The Board has also considered whether a separate disability evaluation may be warranted for the Veteran's scarring of the right knee.  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  The April 2006 VA examination simply noted that the Veteran's knee scars were "healed."  However, the May 2010 VA examiner noted that the Veteran's scarring was unattached and on the surface, suggesting that there was no underlying soft tissue damage.  There is also no evidence of limitation of motion due to the Veteran's scarring.  Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  38 C.F.R. § 4.118.  According to the April 2006 VA examiner, the Veteran had a 4 inch scar and a 3.5 inch scar.  The May 2010 VA examiner noted that the Veteran's scars were 13 cm by 0.5 cm and 7.25 cm by 1 cm.  This clearly demonstrates that the Veteran does not have scarring in an area of 144 square inches (or of 929 sq. cm).  Finally, there is no evidence to suggest that the Veteran's scarring is unstable, painful or functionally impairing, and the Veteran has not alleged any symptomatology associated with his right knee scarring.  See id at Diagnostic Codes 7803-05.  As such, a separate disability evaluation for scarring of the right knee is not warranted.  

The Board recognizes that Diagnostic Codes 7800-05 were amended in October 2008.  However, as the Veteran's claim was received in February 2006 and the amendments apply to claims received by VA on or after October 23, 2008, the criteria prior to October 23, 2008, as outlined above, are applicable.  

In reaching the above conclusions, the Board has also considered the lay statements submitted by the Veteran in support of his claim.  In his December 2008 appeal to the Board, the Veteran reported that he was entitled to a higher disability evaluation due to constant pain and impaired ambulation.  However, while the Board is sympathetic to the Veteran's symptomatology, pain itself does not demonstrate entitlement to a higher disability evaluation.  A 20 percent disability evaluation is not warranted unless the Veteran's pain results in significantly greater limitation of motion or functional loss.  Such a degree of limitation is not supported by the objective medical findings made during the Veteran's April 2006 and May 2010 VA examinations or in his treatment records.  As such, the Veteran's testimony does not demonstrate entitlement to a higher disability evaluation.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected right knee disability include pain, limitation of motion, and impaired ambulation.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63.  The evidence does not suggest that the Veteran's right knee disability has resulted in marked interference with employment or that there have been frequent periods of hospitalization during the pendency of his claim.  The rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an initial or increased rating claim when such claim is raised by the record.  In the present case, the Veteran has not alleged that his right knee disability renders him unemployable and the record demonstrates that the Veteran continues to work on a full-time basis.  Therefore, since the record does not raise a claim of unemployability, further consideration of such is not necessary.

As a final matter, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court.  See Fenderson, supra.  However, as outlined above, the preponderance of the evidence of record demonstrates that the Veteran's right knee disability has not been manifested by symptomatology that would warrant a disability evaluation in excess of 10 percent at any time during the pendency of his claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an initial disability evaluation in excess of 10 percent for his right knee disability must be denied.



ORDER

An initial disability evaluation in excess of 10 percent for osteoarthritis of the right knee with surgical scars is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


